PER CURIAM.*
After reviewing the record and considering the briefs of the parties, except for the award of prejudgment interest, we affirm the judgment of the district court on the basis of the district court’s careful opinion of November 14, 2002. Because the district court erred in calculating prejudgment interest, we reduce that award from the sum awarded—$932.40—to $660.40 and amend the judgment accordingly. As amended, the judgment of the district court is affirmed.
AFFIRMED AS AMENDED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.